In this case the appeal is from decree in favor of the complainant in a suit to foreclose a mortgage.
The complainant in the suit below was a New York corporation. After the suit was filed defendants moved to dismiss on the ground that the corporation had not paid its capital stock tax as required by Chapter 14677, Acts of 1931.
It appears from the record that the motion was filed April 3, 1933, and was denied April 26, 1933. No further *Page 399 
steps were taken by the complainant until after the tax was paid.
The Court made orders extending the time in which defendants were required to file answer until after the tax was paid. Thereupon, answer was filed.
We think the action of the Court in this matter conforms to the law as enunciated by us in the case of Jarvis v. Chapman Properties, Inc., filed May 1, 1933, reported 147 So. 860, and in Diaz v. Parkland Estates, filed March 14, 1934, reported154 So. 199. Therefore, no reversible error was committed by denying the motion to dismiss.
The other questions presented are such as to be determined by a consideration of the testimony and they were determined adversely to the appellants on consideration of the testimony by the Chancellor.
We find ample substantial evidence in the record to sustain the findings of the Chancellor and the decree.
WHITFIELD, J., concurs.
                   ON PETITION FOR REHEARING.